t c memo united_states tax_court kenneth delano humphrey petitioner v commissioner of internal revenue respondent dock e t n o - filed date kenneth delano humphrey pro_se karen j lapekas and derek p richman for respondent memorandum findings_of_fact and opinion goeke judge respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax respondent also determined a dollar_figure all dollar amounts are rounded to the nearest dollar sec_6662 accuracy-related_penalty for after concessions the issues for decision are whether petitioner is entitled to deductions for medical_expenses for we hold that he is entitled in part whether petitioner is entitled to a deduction for cash charitable_contributions in excess of respondent’s concessions for we hold that he is not whether petitioner is entitled to claimed miscellaneous_itemized_deductions for we hold that he is not and whether petitioner is liable for an accuracy-related_penalty for we hold that he is findings_of_fact petitioner resided in florida when the petition was filed in petitioner was an officer employed with the u s department of homeland security unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes dollar_figure in medical_expenses dollar_figure in charitable_contributions and dollar_figure in miscellaneous business_expenses all other issues either have been conceded or need not be decided because they follow from our holdings or are computational petitioner held the position of at set officer from january through march of and the title customs and border protection officer from april through date i deductions claimed on schedule a itemized_deductions petitioner deducted various medical and business_expenses among others the deductions include item medical expense charitable_contribution vehicle expense parking tolls and transportation travel expense other business_expenses meal and entertainment expense tax preparation fees other expenses amount dollar_figure big_number big_number big_number big_number big_number big_number petitioner deducted medical_expenses consisting of health plan payments which were reflected on his form_w-2 wage and tax statement petitioner also claimed medicare taxes in his medical_expenses as part of phytotherapy petitioner claimed as medical_expenses the purchase of various natural supplements green supplements flax seeds and d-3 to alleviate his prostate cancer the regimen was based on medical guidelines by johns hopkins medical urology harvard medical school and the mayo clinic petitioner has been under the care of two doctors since petitioner also included a gym membership and various dental procedures in his medical_expense_deduction petitioner deducted a charitable_contribution of dollar_figure respondent conceded that petitioner is entitled to deduct dollar_figure of charitable_contributions claimed on his federal_income_tax return for amounts withheld from his wages petitioner made cash contributions to the seventh day adventist church st jude and other local charities petitioner’s deducted vehicle expense included maintenance_expenses for his vehicle insurance vehicle payments and gasoline the claimed travel expense included petitioner’s expenses_incurred commuting to and from work and from different jobsites the deducted meal and entertainment expense included lunches with coworkers that he paid for voluntarily petitioner deducted dollar_figure in legal fees relating to an equal employment opportunity commission eeoc lawsuit against the department of homeland security his claimed legal deduction included fees for consultation with attorneys and the copying and mailing of documents petitioner deducted other business_expenses including home cable charges dell computer payments computer_software electricity and home insurance petitioner used his home computer for monitoring payroll and benefits online petitioner’s workplace had computers for limited employee_use the department of homeland security did not require petitioner to perform duties at his home ii notice_of_deficiency respondent issued a notice_of_deficiency disallowing the schedule a unreimbursed business_expenses and determining a sec_6662 penalty petitioner timely filed a petition with this court contesting respondent’s determinations i burden_of_proof opinion the commissioner’s determinations are generally presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claimed deductions 503_us_79 in addition a taxpayer must keep sufficient records to substantiate deductions claimed sec_6001 292_us_435 petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements therefore the burden_of_proof remains with petitioner ii medical expense respondent contends that petitioner improperly claimed a deduction for and failed to substantiate his medical_expenses a taxpayer may deduct expenses not_compensated_for_by_insurance_or_otherwise that are paid during the taxable_year for the medical_care of the taxpayer his spouse and his dependents sec_213 79_tc_313 the deduction is allowed only to the extent it exceeds of adjusted_gross_income agi sec_213 sec_1_213-1 income_tax regs the taxpayer must substantiate medical expense deductions with the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs petitioner’s reported agi for was dollar_figure accordingly petitioner must have deductible medical_expenses of more than dollar_figure petitioner reported dollar_figure in medical_expenses respondent concedes the aggregate amount of dollar_figure as deductible medical_expenses petitioner cannot deduct more than dollar_figure of medical_expenses a medicare taxes petitioner deducted medicare taxes as a medical expense medicare taxes are not a deductible medical expense sec_213 saunders v commissioner tcmemo_2002_143 aff’d 75_fedappx_494 6th cir sec_1 e i a income_tax regs therefore petitioner is not entitled to deduct his medicare taxes b supplements and health foods petitioner seeks to deduct supplements and health foods as a medical expense medical_care deductions are not strictly limited to traditional medical procedures but include amounts paid for affecting the structure of the body sec_213 dickie v commissioner tcmemo_1999_138 medical_expenses for nontraditional medical_care may be deductible under the broad view of medical_care see crain v commissioner tcmemo_1986_138 tso v commissioner tcmemo_1980_399 the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 estate of smith v commissioner t c pincite to claim medical_care deductions a taxpayer must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs moreover we have found that special foods are deductible in special cases when prescribed by a doctor neil v commissioner tcmemo_1982_562 aff’d without published opinion 730_f2d_768 9th cir to prevail petitioner must show that the health foods and supplements cure mitigate treat or prevent his prostate cancer or affect any structure or function of his body to be deductible the treatment must be for the specific purpose of alleviating the prostate cancer rather than for the general well-being of petitioner sec_1_213-1 income_tax regs it is difficult to determine the difference but here we feel petitioner has proven that the health foods and supplements were for alleviating his prostate cancer rather than just for general health petitioner provided receipts from a discount health food store to substantiate purchases of green supplements flax seeds and d-3 it is pertinent to determine whether the health foods and supplements were prescribed by a doctor from the record we find that the expenses for health foods and supplements have been substantiated petitioner provided credible testimony that his doctors suggested the health foods and cited medical guidelines by johns hopkins medical urology harvard medical school and the mayo clinic therefore we will allow the deduction for the health foods and supplements to the extent the total amount of medical_expenses exceeds the threshold for deductibility c various other expenses petitioner claimed various other expenses including a gym membership and multiple dental procedures to deduct gym membership as a medical expense a taxpayer must show the expenses were in excess of or different from what he would normally spend for personal purposes 55_tc_320 aff’d 454_f2d_399 7th cir 21_tc_170 petitioner failed to show the gym membership to bally total fitness was in excess of or different from what he would normally spend petitioner is not entitled to a medical_expense_deduction for his gym membership petitioner provided carbon copies of checks and billing statements with no corresponding bank statements for various dental services petitioner must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment to substantiate the dental services see sec_1_213-1 income_tax regs given the lack of credibility of petitioner’s records the carbon copies of checks fail the substantiation requirements see miller v commissioner tcmemo_1996_402 carbon copies of checks without corroborating bank statements or testimony from payees may not be enough to meet the substantiation requirements iii charitable_contributions no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 the acknowledgment must contain the following information the amount of cash and a description but not value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any property contributed and a description and good-faith estimate of the value of any goods or services provided to the taxpayer in exchange for the contribution sec_170 the acknowledgment is contemporaneous if it is obtained by the taxpayer by the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions of the return sec_170 respondent concedes petitioner is entitled to deduct dollar_figure in charitable_contributions petitioner is not entitled to deduct the remainder of the charitable contributions because he failed to provide documentation to meet the substantiation requirements iv sec_162 respondent contends that petitioner improperly claimed deductions for and failed to substantiate his miscellaneous business_expenses a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact commissioner v heininger u s pincite a substantiating expenses taxpayers must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily against the taxpayer where the inexactitude of the record is of his or her own making see cohan v commissioner f 2d pincite moreover deductions relating to travel meals and entertainment and certain listed_property defined in sec_280f including passenger a taxpayer is entitled to deduct unreimbursed employee_expenses only to the extent the taxpayer demonstrates that he or she could not have been reimbursed by his or her employer see eg 24_tc_21 riley v commissioner tcmemo_2007_153 automobiles computers and cellular phones are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner f 2d pincite see sec_274 sec_1_274-5t temporary income_tax regs fed reg date for deductions to which sec_274 applies a taxpayer must substantiate certain elements of the deductible activity or use through either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 at a minimum a taxpayer must substantiate the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to other persons benefited by the expense if any id 112_tc_183 if a taxpayer cannot satisfy the substantiation burden imposed by sec_274 with respect to a deduction to which it applies he fails to carry his burden of establishing that he is entitled to deduct that expense regardless of any equities involved sec_274 nicely v commissioner tcmemo_2006_172 sec_1_274-5t temporary income_tax regs fed reg date b meals and entertainment travel vehicle expenses gifts cellular phone and computer expenses passenger automobiles and any other_property used as a means of transportation are generally listed_property as defined by sec_280f sec_274 sec_280f and ii accordingly with certain exceptions none of which petitioner has shown he meets deductions for car expenses must satisfy the strict substantiation requirements of sec_274 the heightened substantiation requirements of sec_274 also apply to meals and entertainment_expenses as well as travel_expenses sec_274 bogue v commissioner tcmemo_2011_164 aff’d __ fed appx __ wl 3d cir date vehicle and travel expense while petitioner did introduce some records and receipts to substantiate his car expense deductions these records fail to state the business_purpose of the expenses petitioner did not maintain a mileage log for his travel but estimated that he traveled over big_number miles moreover the records he provided included only information regarding where the expenses were incurred and their amounts petitioner failed to introduce any records or receipts for parking tolls or any other travel_expenses and in his testimony he could not recall any specific travel expenses he paid therefore we find that petitioner has failed to prove his entitlement to any deductions for these expenses petitioner claims that he was in on duty status the hour before work and the hour after work according to a handbook he was provided and the portal-to- portal act which qualified him to deduct travel and car expenses at trial respondent’s witness testified that the handbook guidelines petitioner relied on are in reference to overtime policies not to petitioner’s being on duty during these times petitioner’s daily travel from work to home was not in the course of work but was incident to employment see c f_r sec dollar_figure he did not provide any business reason why expenses of this travel should be deducted other than that they were incurred while he was on duty commuting to and from work these expenses are not deductible as a travel expense nor are petitioner’s vehicle and maintenance_expenses deductible meal and entertainment_expenses the heightened substantiation requirements of sec_274 apply to meal and entertainment_expenses petitioner failed to introduce any records or receipts substantiating his claimed expenses for meals and entertainment to meet the requirements of sec_274 accordingly we find that petitioner has failed to prove his entitlement to any deductions for these expenses gifts petitioner seeks to deduct dollar_figure for business_gifts a taxpayer may not deduct under sec_162 any expenses for gifts made directly or indirectly to any individual to the extent the value of the gifts exceeds dollar_figure sec_274 to substantiate expenses relating to gifts a taxpayer must provide adequate_records or corroborating evidence showing the costs of the gifts the dates the gifts were made descriptions of the gifts the business purposes of the gifts and the business relationships between the taxpayer and the gift recipients sec_274 sec_1 5t b and c temporary income_tax regs fed reg date petitioner introduced evidence showing the dates of the gifts but provided only vague uncorroborated testimony regarding the business purposes of the gifts and his relationships with the recipients therefore we agree with respondent that petitioner is not entitled deduct the costs of the business_gifts for cellular phone expense the heightened substantiation requirements of sec_274 apply to cellular telephone expenses_incurred during sec_280f bogue v commissioner tcmemo_2011_164 petitioner did not provide evidence that such expenses were actually paid as part of a trade_or_business as required by sec_162 moreover he provided only one at t cellular phone bill for charges accordingly petitioner has failed to meet the substantiation requirements of sec_274 with respect to the cellular phone expenses and is not entitled to corresponding deductions see trupp v commissioner tcmemo_2012_108 monthly cellular phone statements were not enough to meet substantiation requirements legal fees in general legal fees are deductible under sec_162 only if the fees paid originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected with that trade_or_business see 372_us_39 kenton v commissioner tcmemo_2006_13 sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and other similar telecommunications equipment from listed_property subject_to sec_274 however that amendment is effective only for tax years beginning after date id sec_2043 to deduct legal fees petitioner must maintain adequate_records to substantiate the deduction sec_6001 petitioner testified that the legal fees were paid in conjunction with an eeoc lawsuit he commenced against his former employer in relation to his application and denial for multiple employment positions he claimed a deduction for legal fees totaling dollar_figure in his pretrial memorandum but testified at trial that the legal fees reported on his schedule a were dollar_figure petitioner submitted five carbon copies of checks which he claimed were payments for legal fees incurred during the lawsuit but failed to submit any corresponding receipts or bank statements therefore we find that petitioner failed to substantiate his legal fees for consultations see miller v commissioner tcmemo_1996_402 carbon copies of checks without corroborating bank statements did not meet substantiation requirements burrell v commissioner tcmemo_1994_574 carbon copies of uncanceled checks and self-made receipts did not meet substantiation requirements petitioner also provided receipts totaling dollar_figure for payments to make copies and mail documents for the eeoc lawsuit we find that these costs are substantiated however even with these costs and the amount conceded by respondent petitioner’s miscellaneous_itemized_deductions total only dollar_figure below the floor of dollar_figure c home_office no deduction otherwise allowable shall be allowed with respect to the business use of a taxpayer’s residence sec_280a however a deduction may be claimed by an employee to the extent it is allocable to a portion of a dwelling_unit which is exclusively used on a regular basis for the convenience_of_the_employer as the principal_place_of_business for any trade_or_business of the taxpayer or a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a and b petitioner maintains that he used a section of his home as a home_office the evidence concerning this point is limited to petitioner’s testimony stating that he would use his computer to check personnel files petitioner failed to show the nature or extent of the work performed in the alleged office or that it was for the convenience of his employer petitioner had access to a computer at his worksite respondent conceded dollar_figure in union dues and dollar_figure in tax preparation fees these amounts along with dollar_figure in mailing and copying equals the total itemized_deduction petitioner’s agi for dollar_figure multiplied by equals dollar_figure where he could perform the same duties because of petitioner’s limited record in this case we cannot find that petitioner validly claimed a home_office deduction computer expense a computer is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f petitioner offered receipts for payments to dell and a renewal notice for security software along with testimony that he used his computer to check personnel files petitioner did not meet the strict substantiation requirements of sec_274 further petitioner has not shown that he did not use the computer for personal reasons petitioner has failed to substantiate the deduction relating to the computer petitioner’s purchase of computer equipment and upgrades to the computer equipment are not an ordinary and necessary business_expense see riley v commissioner tcmemo_2007_153 wasik v commissioner tcmemo_2007_148 utilities personal_living_and_family_expenses are not deductible unless expressly allowed sec_262 the regulations specify that personal_living_and_family_expenses include utilities tied to a taxpayer’s home unless the taxpayer uses a part of the home for business sec_1_262-1 income_tax regs if part of the home is used as a place of business a corresponding portion of the rent and other similar expenses such as utilities properly attributable to such place of business is deductible as a business_expense id see boltinghouse v commissioner tcmemo_2007_324 determining the taxpayer could not deduct cable costs when he provided no evidence establishing use of the home for business purposes even though a small portion of the taxpayer’s cable use was for a business_purpose utility expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business vanicek v commissioner t c pincite internet expenses have been characterized as utility expenses see verma v commissioner tcmemo_2001_ taxpayers must provide the court with a basis to determine what portion of the utility expenses was allocable to their business adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir petitioner claims that the cable internet and utilities were for his job petitioner presented his monthly comcast cable bills and testified that he used the internet to review various personnel files we have already found that petitioner failed to establish that he conducted business-related activities at his home likewise we find that petitioner failed to establish a business_purpose petitioner is not entitled to the deductions at issue because he has not shown that his home expenses related to business v alternative_minimum_tax sec_55 imposes an alternative_minimum_tax in addition to the regular_tax imposed for the year equal to the excess of the tentative_minimum_tax over the regular_tax for the taxable_year this is a computational issue and will be determined under rule vi sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for a sec_6662 and b accuracy-related_penalty for because his underpayment of income_tax resulted from negligence or disregard of rules or regulations under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof shifts to the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite we find that respondent has met the burden of production in the light of petitioner’s inability to substantiate the deductions he claimed negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 disregard is defined as any careless reckless or intentional disregard id disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to rules or regulations sec_1_6662-3 income_tax regs an underpayment is not attributable to negligence or disregard to the extent the taxpayer shows that the underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item see 469_us_241 110_tc_297 good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see boyle u s pincite sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner’s underpayment_of_tax resulted from negligence and disregard for rules or regulations moreover petitioner has not shown that his underpayment_of_tax was due to reasonable_cause and good_faith petitioner claimed several deductions on his return on the basis of unreasonable estimates with little to no supporting documentation petitioner did not consult an independent competent professional as to his tax treatment of those items furthermore petitioner supported several of his deductions with receipts that were highly personal with little business connection therefore we find petitioner is liable for a sec_6662 accuracy-related_penalty for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
